Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 04/28/2022.
Election/Restrictions
Applicant’s election without traverse of (Group I, claims 1-15 and 20) in the reply filed on 04/28/2022 is acknowledged.
Claims 16-19  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II there being no allowable generic or linking claim. Election was made without traverse in the reply filed on  04/28/2022.
Claims 1-15 and 20 are pending.

Drawings
The drawings filed on 09/16/2020 are accepted.	

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 1-15 and 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 20 recites the language of “lock count for each segment of the object, and further wherein at least some segments are shared among two or more files”.  According to paragraphs [0041], [0051], and fig. 4 of instant application  mentioned sharing segments retention lock duration.  However, it is not clearly disclosed lock count for each segment sharing among two or more file.
Claim 6 recites the language of “the method of claim 5, wherein the “RLG retention lock…RLC retention…”.  It is antecedent basic since is nothing in claim 5 discuss about RLG and RLC, further the terms “RLC and RLG” ought to spell out at least one time.  MPEP 2173.05 (a)(I) states that, “claim language may not be ‘ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention’.
See also MPEP § 2111.04. For these reasons, one of ordinary skill in the art would not be able to determine the scope of he claims.
The dependent claims 2-15 dependent on claim 1 are rejected for the reasons.
Appropriate correction is required.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections as being indefinite in case it was inadvertently missed by the examiner. The following prior art rejections are based upon the examiner's best interpretation of the claims. 
 
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukatani et al. (US PGPUB 2015/0358408, hereinafter Fukatani), in view of Graefe et al. (US PGPUB 2013/0262423, hereinafter Fukatani) and in view of Gaurav et al. (US Patent 10,650146, hereinafter Gaurav).
As per as claim 1, Fukatani discloses:
A computer-implemented method to retention lock a file stored in cloud storage by a deduplication backup system, comprising:
 	defining object metadata for each object of the file, and comprising a lock count and a retention time based on an expiry date of the retention lock, wherein each object comprises a plurality of segments, the object metadata further comprising a respective expiry date and lock count for each segment of the object, and further wherein at least some segments are shared among two or more files (Fukatani, e.g., [0035], [0047], disclose information each object of the file, [0097-100], disclose retention period for each object file (lock list of tree and sub tree) “lock list includes a sub tree root, a lock owner, obtain time and date, and a retention period…);
 	identifying all objects that contain segments of the file being locked (Fukatani, e.g., [0052], [0097-0100], “…lock list…sub tree (segments of the files in the sub tree (sub folder));
 	updating, for each object, the lock count and retention time in the metadata object for all segments of the file being locked (Fukatani, e.g., [0052], [0056], and figs. 5-7, associating with texts description, update file list…” and fig. 10, disclose lock list);
 	determining if an object is already locked (Fukatani, e.g., fig. 10,  [0097-100], [0144], disclose “lock list” (the examiner asserts that system provide block list which is determining object is already locked), “…a the time of synchronization of the sub tree, in the case where the sub tree to which other NAS device obtained the lock exists in the corresponding sub tree…”  (management system identifying the file has been locked), see [0047])
 	if the object is not already locked, locking the object using a retention lock defining a certain retention time and updating the object metadata with a new lock count and the retention time (Fukatani, e.g., [0144-0147], “…check the lock list of the CAS device determines whether or not it is possible to obtain the lock…lock list are not include…” (the examiner asserts that lick list are not include which is equivalent to not already locked) and further see [0149-0150] for update file list to lock.; and
  	if the object is already locked, incrementing the lock count and updating the retention time for the expiry date if expiry date of a previous lock is older than a current expiry date (Fukatani,  e.g., fig. 10, associating with texts description, [0097-0100], and [0144] disclose determine if the object is already lock , and further figs. 5-7, [0052], [0056] disclose the updating retention time).
	Fukatani disclose defining object metadata for each object of the file (retention time), (Fukatani, e.g., [0035], [0047], [0097-100]) but does not clearly disclose the language of “lock count”.
	However Graefe, in an analogous art, discloses “lock count ” (Graefe, e.g., [0044-0048], “reference counter in the acquiring…update lock…increments a reference counter…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Graefe and Fukatani to control lock violation enables the same amount of additional concurrency compared to traditional commit processing to archiving in prevent the conflict lock violation than with early lock release (Graefe, e.g., [0059-0060]).
	To make records clearer regarding to the features of “incrementing the lock and updating the retention for the expiry data if expiry date of a previous lock is older than a currently date”
	However Gaurav, in an analogous art, discloses “incrementing the lock and updating the retention for the expiry data if expiry date of a previous lock is older than a currently date” (Gaurav, e.g., [col. 15-16, lines 33-20], “…the backup snapshot is greater than a deduplication threshold, the number of files included in a backup snapshot that were added, deleted, or modified may be determined. In the event the number of files included in a backup snapshot that were added, deleted, or modified is greater than a change threshold, an entropy of the changed data associated with the files included in the backup snapshot may be determined …associated retention policy…data lock…”) and [col. 17, lines 10-65] disclose increment count for backup). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Gaurav, Graefe and Fukatani to track, monitors and identifier one or more data blocks that have change since the last update in order to archiving in saving time to backup the file system (Gaurav, e.g., [col. 2, lines 25-67]).

As per as claim 2, the combination Gaurav, Graefe and Fukatani disclose:
The method of claim 1 wherein the object is locked using a retention lock software process provided by a cloud provider supporting the cloud storage through an application programming interface (API) (Gaurav, e.g., col. 7, lines 33-40] disclose cloud provider and storage) and (Fukatani, e.g., [0035], [0047], disclose information each object of the file, and [0044], [0051], disclose programming interface,  [0097-100], disclose retention period for each object file (lock list of tree and sub tree)).

As per as claim 3, the combination Gaurav, Graefe and Fukatani disclose:
The method of claim 1 wherein the deduplication backup system  produces deduplicated segments within the object with different respective retention times (Gaurav, e.g., [col. 4, lines 4-67], (reduplicate backup) and (Fukatani, e.g.,  [0097-100], disclose retention period for each object file).

As per as claim 4, the combination Gaurav, Graefe and Fukatani disclose:
The method of claim 1 wherein the locking step is performed by one of a synchronous process and an asynchronous process with a callback function (Fukatani, e.g., figs. 12-15, associating with texts description, disclose synchronous process).

As per as claim 5, the combination Gaurav, Graefe and Fukatani disclose:
The method of claim 1 wherein the object expiry date metadata element comprises a maximum expiry date among all the segments, and the object lock count metadata element comprises a sum of the lock counts of all the segments (Fukatani, e.g., [0035], [0047], [0097-100], disclose retention period for each object file (lock list of tree and sub tree) “lock list includes a sub tree root, a lock owner, obtain time and date, and a retention period…).

As per as claim 6, the combination Gaurav, Graefe and Fukatani disclose:
The method of claim 5 wherein the RLG retention lock can be reverted, and the RLC retention lock cannot be reverted (Fukatani, e.g., [0035], [0047], [0097-100]) and (Gaurav, e.g., [col. 15, lines 58-67] disclose retention policy (the examiner asserts that base on retention policy some retention lock can be reverted and some other can’t be reverted).

As per as claim 7, the combination Gaurav, Graefe and Fukatani disclose:
 The method of claim 5 wherein the metadata object further comprises a retention lock mode selecting one of retention lock governance (RLG) and retention lock compliance (RLC) (Fukatani, e.g., [0035], [0047], [0097-100]) and (Gaurav, e.g., [col. 15, lines 58-67]).

As per as claim 15, the combination Gaurav, Graefe and Fukatani disclose:
The method of claim 1 wherein the cloud storage comprises storage media resident in a cloud computing network maintained by a cloud service provider, and provided for long term retention of data processed using the metadata., and further wherein the deduplication backup system is executed by a data storage server running a Data Domain file system (DDFS) (Gaurav, e.g., col. 7, lines 33-40] disclose cloud provider and storage), [col. 15, lines 32-67], and (Fukatani, e.g., [0035], [0047], disclose information each object of the file, and [0044], [0051], disclose programming interface,  [0097-100], disclose retention period for each object file (lock list of tree and sub tree)).

Claim 20 is  essentially the same as claim 1 except that it set forth the claimed invention as a tangible computer program product  rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.
Allowable Subject Matter
The prior arts do not teach “decrementing the lock count of the object and on each segment of the object; reassessing the segments of the object to find a remaining maximum expiration date; and locking the object again for a duration of the maximum expiry date, if the remaining maximum expiry date is not less than the remaining maximum expiration date” (Claim 8),   and do not teach “wherein the object metadata for the object further comprises a lock mode indicator, and wherein the step of determining if the object is already locked further comprises determining if the object is already locked in a different lock mode between the RLG and RLC lock modes, and if so, copying the object to a new object locked by the new lock mode”. Per the instant office action, claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to extending retention lock protection from local storage to cloud based storage.

a.	Lin et al. (US PGPUB 2006/0101081, hereinafter Lin); “Distributed Database system providing Data and Space Management Methodology” disclose detection of deadlocks in a distributed database system comprising a plurality of servers sharing access to data, the method comprises steps of: in response to a task at a first server waiting to obtain a lock regulating access to data, sending a search request including lock information to a second server holding the lock; at the second server, examining dependencies of the task holding the lock based on the lock information received with the search request and local lock information.
Lin further disclose teaches retention locks [0049], [0068],  and increment count [0135], [0176].
Lin also teaches  releasing the lock [0255], different types of lock [0257], lock update [0428]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163